DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the preliminary amendment filed on 9/23/2019.
Claims 1, 4-6, 8, and 10-13 have been amended and are hereby entered.
Claims 17-18 have been added.
Claims 3 and 15 have been canceled.
Claims 1-2, 4-14, and 16-18 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority 
	The ADS filed on 7/09/2019 properly claims the benefit of PCT/JP2018/00022 (filed 1/09/2017) and priority to JP 2017001521 (filed 1/09/2017).  As JP 2017001521 supports all claims as presently drafted, all claims are granted an effective filing date of 1/09/2017.
Information Disclosure Statement
	All references listed in the IDS document filed on 9/23/2019 have been considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 7, the term “the face photo or the profile photo of the user” lacks antecedent basis.  This issue may be corrected by amending Claim 7 to depend upon Claim 5 rather than Claim 6, or amending Claim 6 to amend upon Claim 5 rather than Claim 1.  For the purposes of this examination, this language will be interpreted as “a face photo of a profile photo of the user.”
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-14, and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 14, and 16, the limitations of displaying reservation contents of the user to a display of the shop device, photographing the one or more pieces of baggage of the user included in the reservation contents, and sending a photograph of each of the one or more pieces of baggage or a photograph corresponding thereto, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a shop device and a display thereof, and a device with photography capabilities.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2, 4-13, and 17-18
Claims 2, 4-6, 8, 10, and 12 disclose additional details of various previously disclosed terms and steps (merely narrowing the field of use), which do not integrate the claims into a practical application.  
Claims 7 and 9 disclose the displaying of additional information on the shop device (an abstract idea in the form of a certain method of organizing human activity), which does not integrate the claims into a practical application.
Claims 11, 17, and 18 disclose determining completion of check-in in response to completion of the sending (an abstract idea in the form of a mental process), which does not integrate the claims into a practical application.
Claim 13 discloses determining whether the stored baggage may be returned based on a matching of photographs of the baggage displayed on a user terminal and the shop device (an abstract idea in the form of a mental process), which does not integrate the claim into a practical application.
Claim 14 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because, under its broadest reasonable interpretation, Claim 14 encompasses a computer program without structural recitations, or software per se (see MPEP 2106.03).  In order to overcome this rejection, “A program for…” should be amended to “A non-transitory computer-readable storage medium storing instructions to…” or similar.	


Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 8-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over NEC Fielding Ltd. (JP 2006350785A, disclosed in the IDS dated 9/23/2019 and whose citations are based upon the translation presently attached) (hereafter, “NEC”) in .
Regarding Claims 1, 14, and 16, NEC discloses the following limitations:
A method using a shop device for keeping one or more pieces of baggage of a user at a shop (¶ 0001, 0010; baggage storage system, server, method, and program for storing luggage at a department store or similar); 
A program for having a shop device to perform a method for keeping one or more pieces of baggage of a user at a shop (¶ 0067); and 
displaying reservation contents of the user to a display of the shop device (¶ 0018, 0040, 0048, 0054; Figs. 13-15; various instances during registration, check-in, and pick-up, where the information relating to the baggage stored/to be stored is displayed on a shop terminal).
NEC does not explicitly disclose but TPG does disclose photographing the one or more pieces of baggage of the user included in the reservation contents (¶ 0011).
NEC additionally discloses sending data of each of the one or more pieces of baggage (¶ 0028, 0040; customer and baggage information transmitted from the store terminal to the server).  NEC does not explicitly disclose but TPG does disclose wherein the baggage data includes a photograph of each of the one or more pieces of baggage or a photograph corresponding thereto (¶ 0011).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the baggage storing reservation functionality of TPG with the baggage storing method of NEC because TPG teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 
Regarding Claim 2, NEC in view of TPG disclose the limitations of Claim 1.  NEC additionally discloses wherein the shop device is a portable terminal (¶ 0024).  
Regarding Claim 6, NEC in view of TPG disclose the limitations of Claim 1.  NEC does not explicitly disclose but TPG does disclose wherein the photograph of each of the one or more pieces of baggage or the photograph corresponding thereto can be displayed on the shop device (¶ 0004-0005; baggage image data may be saved or viewed on both servers and computers, including the warehouse (shop) computer).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 8, NEC in view of TPG disclose the limitations of Claim 1.  NEC additionally discloses wherein the sending is uploading to a server which can communicate with the shop device (¶ 0028, 0040; customer and baggage information transmitted from the store terminal to the server).  
Regarding Claim 9, NEC in view of TPG disclose the limitations of Claim 8.  NEC does not explicitly disclose but TPG does disclose wherein the photograph of each of the one or more pieces of baggage or the photograph corresponding thereto uploaded to the server is displayed on a user terminal of the user (¶ 0004-0005; baggage image data may be saved or viewed on both servers and computers, including a customer computer).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 10, NEC in view of TPG disclose the limitations of Claim 1.  NEC does not explicitly disclose but TPG does disclose wherein the sending is sending from the shop 
Regarding Claim 11, NEC in view of TPG disclose the limitations of Claim 10.  NEC additionally discloses further comprising a step of determining completion of check-in of the one or more pieces of baggage in response to completion of the sending (¶ 0052; after customer and baggage information is uploaded to the server, check-in of the baggage is performed including a collection completion notification).  
Regarding Claim 12, NEC in view of TPG disclose the limitations of Claim 1.  NEC does not explicitly disclose but TPG does disclose wherein the photograph of each of the one or more pieces of baggage or the photograph corresponding thereto includes an identification symbol (¶ 0011, 0020; identification code affixed to the baggage; baggage photographed).  The motivation to combine remains the same as for Claim 1.
Regarding Claims 17-18, NEC in view of TPG disclose the limitations of Claims 8 and 9.  NEC does not explicitly disclose but TPG does disclose further comprising a step of determining completion of check-in of the one or more pieces of baggage in response to completion of the sending (¶ 0004-0005, 0023; baggage image data sent to customer computer upon capture for saving/viewing; baggage state confirmed upon check-in).  The motivation to combine remains the same as for Claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NEC in view of TPG and Reiz (PGPub 20130046711) (hereafter, “Reiz”).  
Claim 4, NEC in view of TPG disclose the limitations of Claim 1.  Neither NEC nor TPG explicitly disclose but Reiz does disclose wherein the one or more pieces of baggage include pieces of baggage respectively pertaining to different size categories (¶ 0028; “Client trip data comprise details about…baggage details (…size (e.g., large, small, or the physical dimensions))”).  
The motivation to combine the references of NEC and TPG remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the baggage size categories of Reiz with the baggage storing method of NEC and TPG because Reiz teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0038-0040, the invention of Reiz is disclosed for use in a baggage storing method such as that of NEC and TPG.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NEC in view of TPG and Zenkoku Entertainment Hotel Suishin Kiko (JP 2005144032A, disclosed in the IDS dated 9/23/2019 and whose citations are based upon the translation presently attached) (hereafter, “Zenkoku”).  
Regarding Claim 5, NEC in view of TPG disclose the limitations of Claim 1.  Neither NEC nor TPG explicitly disclose but Zenkoku does disclose wherein the reservation contents include a face photo or a profile photo of the user (¶ 0045, 0071, 0078; Fig. 18; to check a bag, membership data (including face image data) must previously be registered).  
The motivation to combine the references of NEC and TPG remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the baggage registration, pick-up, and drop-off KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0071 and 0078, the invention of Zenkoku is disclosed for use in a baggage storing method such as that of NEC and TPG.
Regarding Claim 7, NEC in view of TPG disclose the limitations of Claim 6.  NEC does not explicitly disclose but TPG does disclose wherein at least part of the photograph of each of the one or more pieces of baggage or the photograph corresponding thereto is displayed on the shop device (¶ 0004-0005).  Neither NEC nor TPG explicitly disclose but Zenkoku does disclose wherein the shop device also displays the face photo or the profile photo of the user (¶ 0071, 0078; Fig. 18; face image data is displayed on the shop device upon attempting to store or retrieve baggage).  The motivation to combine remains the same as for Claim 5.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over NEC in view of TPG, Zenkoku, and Audo et al (PGPub 20170004384) (hereafter, “Audo”).
Regarding Claim 13, NEC in view of TPG disclose the limitations of Claim 1.  Neither NEC nor TPG explicitly disclose but Zenkoku does disclose wherein whether each piece of baggage can be returned is determined based on a matching result corresponding to a photograph that can be displayed on the shop device (¶ 0078, 0113; face image data is displayed on the shop device and matched upon attempting to store or retrieve baggage).  Neither NEC nor TPG nor Zenkoku explicitly disclose but Audo does disclose wherein the matching result is between the photograph of each of the one or more pieces of baggage or the photograph corresponding thereto which the user displayed on a user terminal and a photograph stored by the system 
The motivation to combine the references of NEC, TPG, and Zenkoku remains the same as for Claim 5.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the image matching functionality of Audo with the baggage storing method of NEC, TPG, and Zenkoku because Audo teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract, the invention of Audo is disclosed for use in a baggage storing method such as that of NEC, TPG, and Zenkoku.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170270477 – “Improved Baggage Drop System,” Wong, disclosing a system which identifies baggage characteristics and whether they fall below pre-determined limits
PGPub 20180196416 – “Location Signaling with Respect to an Autonomous Vehicle and a Rider,” Iagnemma et al, disclosing an image-based matching identity confirmation technique for package pick-up/drop-off



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628